Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 1 of 13 PageID #: 1168




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION


  JUDITH ANN HUTHNANCE ROZIER                           CASE NO. 1:19-CV-00577

  VERSUS                                                JUDGE SUMMERHAYS

  PRUDENTIAL INSURANCE CO OF                            MAGISTRATE JUDGE PEREZ-MONTES
  AMERICA ET AL


                                    MEMORANDUM RULING

         The current matters before the Court are (1) the Motion to Remand [ECF No. 32] filed by

  Plaintiff Judith Ann Huthnance Rozier (“Plaintiff”), (2) Defendant Malcolm Dale Harrington’s

  Rule 12(b)(6) Motion to Dismiss [ECF No. 28] (the “Harrington Motion to Dismiss”); and (3) the

  Cross-Motion Seeking Interpleader Relief and Dismissal with Prejudice (the “Prudential

  Interpleader Motion” [ECF No. 56]) filed by The Prudential Insurance Company of America

  (“Prudential”). Magistrate Judge Perez-Montes issued a Report and Recommendation (“R&R”)

  regarding the Motion to Remand on July 17, 2020 and the parties have now responded to the R&R.

  For the following reasons, the Court DENIES the Motion to Remand [ECF No. 32]. The Court

  further GRANTS the Harrington Motion to Dismiss [ECF No. 28] and GRANTS IN PART and

  DENIES IN PART the Prudential Interpleader Motion [ECF No. 56].

                                                  I.
                                           BACKGROUND

         This case was originally removed from Alexandria City Court, Rapides Parish, Louisiana.

  Plaintiff filed her petition (the “Complaint”) in City Court on March 15, 2018, and asserted claims




                                                  1
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 2 of 13 PageID #: 1169




  individually and as the Independent Executrix of the Succession of John S. Rozier, IV (the “Rozier

  Succession”).1 Plaintiff asserted claims against both Prudential and Harrington as defendants.2

          The Magistrate Judge’s R&R sets out the pertinent facts of the case: Plaintiff married John

  Rozier (“Rozier”) on September 12, 1970 and they lived together as husband and wife until

  Rozier’s death on November 5, 2018.3 Rozier was a Certified Public Accountant (“CPA”) who

  worked with Harrington from November of 1982 until June 30, 2005.4 Rozier was insured under

  a group policy issued by Prudential through the American Institute of Certified Public Accountants

  (“AICPA”) Trust (the “Trust”).5 The Trust offered Rozier group life insurance benefits (the

  “Policy”) in the amount of $50,000.00 (the “Death Benefit”), with premium payments to be made

  monthly by the partnership established by Rozier and Harrington, known as “Rozier & Harrington”

  (the “partnership”).6 Plaintiff alleges that the partnership made monthly premium payments for

  group life insurance on behalf of Rozier since November of 1984, and that the partnership

  continued to make payments as “Rozier, Harrington, & McKay” after the addition of Mark S.

  McKay (“McKay”) as a partner.7 Plaintiff alleges that the partnership also made monthly premium

  payments on behalf of Harrington until his withdrawal as a partner on June 30, 2005.8 The

  partnership continued making monthly premium payments to the Trust until Rozier’s death on

  November 5, 2018.9




  1
    ECF No. 1-1 at 5.
  2
    Id.
  3
    Id.
  4
    Id.
  5
    Id. at 6.
  6
    ECF No. 1-1 at 6.
  7
    Id.
  8
    Id.
  9
    Id. at 7.

                                                   2
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 3 of 13 PageID #: 1170




           Plaintiff’s counsel notified Prudential of Rozier’s death and was informed by Prudential

  that Plaintiff was not the beneficiary listed in the file; Prudential also allegedly refused to provide

  the name of the beneficiary.10 Plaintiff contends that Prudential ultimately provided her with a

  copy of a Group Insurance Enrollment and Record Card (“Enrollment Card”) dated November 15,

  1984; this Enrollment Card identified Harrington as the beneficiary.11 Plaintiff alleges that the

  “Signature of the Individual to be Insured” was not Rozier’s handwriting, and that the name and

  address of the beneficiary were written in Harrington’s handwriting.12 Because the copy of the

  Enrollment Card was a poor copy, Plaintiff submitted sworn evidence to Prudential’s claims

  examiner requesting a legible copy to be examined by a forensic document examiner.13 On March

  11, 2019, Plaintiff’s counsel received a letter from Prudential stating that the record keeper and

  Prudential did not have the original Enrollment Card signed by Rozier.14 Prudential also advised

  that, absent a court order, it would release the funds after 15 days to the listed beneficiary. 15

  Plaintiff alleges that on June 30, 2005, the Trust was notified that Harrington withdrew from the

  partnership and that coverage was no longer available to him.16 Plaintiff contends that when

  Harrington withdrew from the partnership, all right, title, and interest in insurance proceeds

  terminated.17

           Plaintiff alleges that Rozier never designated Harrington as a beneficiary of the policy.18

  Alternatively, Plaintiff argues that Rozier and Harrington made a “mutual mistake” in that they

  did not intend for Harrington to benefit more than 13 years after he withdrew from the


  10
     Id.
  11
     Id. at 8; see also ECF No. 51-1 at 110.
  12
     ECF No. 1-1 at 8.
  13
     Id.
  14
     Id. at 9.
  15
     Id.
  16
     Id. at 11.
  17
     Id.
  18
     Id.

                                                    3
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 4 of 13 PageID #: 1171




  partnership.19 Plaintiff requests that the Policy and Enrollment Card be reformed to name Plaintiff

  as beneficiary, either individually, or in her capacity as Independent Executrix of the Rozier

  Succession.20

          Prudential removed the case on May 3, 2019, asserting federal question jurisdiction under

  28 U.S.C. § 1331 and 29 U.S.C. § 1132.21 Prudential contends that the group life insurance policy

  (G-51377) (the “Policy”) at issue is an employee welfare benefit plan governed by ERISA, and

  that ERISA preempts any state law claims and provides the exclusive administrative and federal

  remedies for resolution of claims relating to ERISA plans.22 Prudential contends that Plaintiff’s

  causes of action fall within the scope of ERISA § 502(a)(1).23 Prudential answered the Complaint

  and asserted a Counterclaim and Cross Claim in Interpleader, seeking to deposit the Death Benefit

  with the Court and be dismissed.24 Plaintiff amended her Complaint (the “Amended Complaint”),

  asserting causes of action for reformation of contract, enrichment without cause, payment of a

  thing not due, and statutory payments under La. R.S. 22:901.25

          Plaintiff seeks a declaratory judgment that Rozier did not sign the enrollment card

  designating Harrington as beneficiary, that Rozier did not designate Harrington as the beneficiary,

  and that she, either individually or as executrix, is the sole beneficiary of the Policy.26

  Alternatively, Plaintiff seeks a declaratory judgment reforming the enrollment card to delete

  Harrington as the beneficiary and ordering that the proceeds due under the Policy be delivered to

  Plaintiff.27 Plaintiff and Harrington, respectively, answered Prudential’s Counterclaim in


  19
     Id.
  20
     Id.
  21
     ECF No. 1 at 2.
  22
     Id. at 3.
  23
     Id.
  24
     ECF No. 7.
  25
     ECF No. 19.
  26
     ECF No. 19 at 14.
  27
     Id. at 15.

                                                  4
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 5 of 13 PageID #: 1172




  Interpleader.28 Harrington answered the Complaint and Amended Complaint.29 Plaintiff now

  moves to remand the case on the grounds that the insurance policy at issue is not an “employee

  benefit plan” under ERISA.30

           Magistrate Judge Perez-Montes issued his R&R addressing the Motion to Remand on July

  17, 2020. The R&R concludes that the plan at issue was governed by ERISA and that Plaintiff’s

  claims are therefore completely preempted by ERISA. Accordingly, the R&R recommends that

  the Court deny the Motion to Remand. Plaintiff has filed an objection to the R&R. In addition, the

  Harrington Motion and the Prudential Interpleader Motion are presently before this Court. The

  resolution of these Motions, however, are closely tied to the recommendations of the R&R.

                                                      II.
                                                LAW AND ANALYSIS

           A.       Federal Court Jurisdiction and ERISA Preemption.

           Federal courts are courts of limited jurisdiction and possess only the jurisdiction granted

  by Article III of the Constitution and conferred by statute.31 District courts have original

  jurisdiction over cases “arising under the Constitution, laws, or treaties of the United States.”32

  “[A] cause of action arises under federal law only when the plaintiff's well-pleaded complaint

  raises issues of federal law.”33 A defendant may remove “any civil action brought in a State court

  of which the district courts of the United States have original jurisdiction.”34

           Here, Plaintiff purportedly asserts state law claims. Ordinarily a case asserting only state

  law claims does not fall within the subject matter jurisdiction of a federal court and cannot be



  28
     ECF Nos. 11, 13.
  29
     ECF Nos. 14, 21.
  30
     ECF No. 32.
  31
     Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
  32
     28 U.S.C. § 1331.
  33
     Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987).
  34
     28 U.S.C. § 1441(a).

                                                            5
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 6 of 13 PageID #: 1173




  removed. An exception to that rule is “[w]hen a federal statute wholly displaces [a] state-law cause

  of action through complete preemption.”35 ERISA is a key example of a federal statute that “wholly

  displaces” state law causes of action.36 Thus, removal was proper if Plaintiff’s claims against

  Prudential are completely preempted by ERISA.37 The party invoking subject matter jurisdiction

  in federal court has the burden of establishing the court’s jurisdiction.38 Here, Prudential bears that

  burden. Subject matter jurisdiction must exist at the time of removal to federal court, based on the

  facts and allegations contained in the complaint.39 “[S]ubject-matter jurisdiction, because it

  involves a court’s power to hear a case, can never be forfeited or waived.”40 The Court has “an

  independent obligation to determine whether subject-matter jurisdiction exists, even in the absence

  of a challenge from any party.”41 Jurisdictional facts are determined at the time of removal, not by

  subsequent events.42 Remand is required “[i]f at any time before final judgment it appears that the

  district court lacks subject matter jurisdiction.”43

          B. The R&R’s Recommendation on the Motion to Remand.

          The Court first addresses the Magistrate Judge’s R&R and the recommendation that the

  Motion to Remand be denied. The R&R concludes that ERISA completely preempts Plaintiffs’

  claims and that the case was properly removed. As explained in the R&R, ERISA covers those



  35
     Aetna Health, Inc. v. Davila, 542 U.S. 200, 207 (2004) (quoting Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 8
  (2003)).
  36
     Id.
  37
     As explained by the Magistrate Judge, claims may be completely preempted or subject to “ordinary” or “conflict”
  preemption under ERISA. Conflict preemption exists when ERISA provides an affirmative defense to state law claims
  and involves ERISA § 514(a), 29 U.S.C. § 1144(a). Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 337 (5th Cir.
  1999). Mere conflict preemption does not provide a ground for federal court jurisdiction. Id. As explained in the R&R
  and here, this case does not involve conflict preemption.
  38
     St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F. 3d 1250, 1253-54 (5th Cir. 1998).
  39
     Id. at 1253.
  40
     Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583
  (1999)).
  41
     Id.
  42
     See La. v. Am. Nat’l Prop. & Cas. Co., 746 F.3d 633, 635 (5th Cir. 2014).
  43
     28 U.S.C. § 1447(c).

                                                           6
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 7 of 13 PageID #: 1174




  employee plans that qualify as welfare benefit plans, pension benefit plans, or both.44 An employee

  welfare benefit plan is defined as any plan or fund established or maintained by an employer or by

  an employee organization, or by both, “for the purpose of providing for its participants or

  beneficiaries ... benefits in the event of sickness, accident, disability, [or] death.”45 Life insurance

  plans are included within the ambit of employee welfare benefit plans.46

          The only contention here is whether the Policy “satisfies the primary elements of an ERISA

  employee benefit plan – establishment or maintenance by an employer intending to benefit

  employees.”47 The AICPA group insurance plan booklet (the “CPA Plan booklet”)48 describes the

  plan benefits. The CPA Plan booklet includes an ERISA Statement stating that the plan benefits

  provided by the Policy provide “insured benefits under your Employer’s ERISA plan(s).”49 The

  Policy provides employee term life coverage. The CPA Plan booklet provides that the covered

  classes are “[a]ll Employees classified as Proprietors, Partners, Firm Members, or Other

  Employees of Type E, G, H, I, J, K, L, M, or N Included Employers with less than 10 eligible

  Employees excluding Proprietors and Partners who enroll in Employee Term Life Coverage

  Schedule #2A.”50 The CPA Plan booklet defines “Employee” as “[a] person employed by the

  Included Employer; a proprietor or partner of the Included Employer. The term also applies to that

  person for any rights after insurance ends.”51

          The Magistrate Judge properly concluded that the Policy is an ERISA employee benefit

  plan. In fact, numerous other courts which have examined this specific policy have concluded that


  44
     29 U.S.C. § 1002(3).
  45
     29 U.S.C. § 1002(1).
  46
     Egelhoff v. Egelhoff, 532 U.S. 141, 144 (2001).
  47
     See House v. American United Life Ins. Co., 499 F.3d 443, 448 (5th Cir. 2007) (citing Meredith v. Time Ins. Co.,
  980 F.2d 352, 355 (5th Cir. 1993)).
  48
      (ECF No. 51-1 at 1).
  49
     ECF No. 51-1 at 42.
  50
     ECF No. 51-1 at 3.
  51
     ECF No. 51-1 at 33.

                                                          7
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 8 of 13 PageID #: 1175




  it is governed by ERISA.52 Plaintiff continues to argue that the plan cannot be an ERISA plan as

  it was not governed by ERISA at its inception since the only two participants were the partners of

  the CPA firm themselves and no other employees.

          However, as the Magistrate Judge correctly observes, an employee welfare benefit plan

  can qualify as an ERISA plan even if it is not an ERISA plan at its inception. 29 U.S.C. § 1002(1)

  defines “employee welfare benefit plan” and “welfare plan” as a plan “which was heretofore or is

  hereafter established or maintained by an employer…to the extent that such plan…was established

  or is maintained for the purpose of providing for its participants or their beneficiaries, through the

  purchase of insurance or otherwise…” (emphasis added). That is precisely the case here: the

  sponsoring CPA firm added employees to the firm and the plan shortly after it adopted the plan.53

          Another court has specifically noted the disjunctive nature of the statute: “[t]he statute uses

  the disjunctive word ‘or,’ requiring only that the plan either be ‘established or maintained’ as an

  ERISA plan. 29 U.S.C. § 1002(1) It does not require...that the plan must be established and

  continually maintained as an ERISA plan.”54 Another court faced a situation very similar to the

  present case and held:

          Thus, if the only two people covered by the plan are the owner and the spouse, the
          plan does not provide coverage to any “employees” and the plan falls beyond the
          reach of ERISA. See Cristantielli v. Kaiser Found. Health Plan of Tex., 113
          F.Supp.2d 1055, 1059–60 (N.D.Tex.2000) (Solis, J.) In this case, while the
          Corporation did purchase an individual disability policy for Plaintiff and his spouse,
          it also purchased disability insurance for another employee, Pat Lane. Because the
          Corporation purchased insurance for an employee in addition to Plaintiff and his
          spouse, the plan became an ERISA plan. See Williams v. Wright, 927 F.2d 1540,
          1545 (11th Cir.1991) (“[A] plan covering only a single employee, where all other
          requirements are met, is covered by ERISA.”)

  52
     See Fisher, 842 F.Supp. at 399-401 (“The Court is satisfied that the Group Insurance Plan provided by AICPA
  constitutes a “plan” under 29 U.S.C. § 1002(1).”); see also Woods v. Berry, Fowles & Co., CIV. 01-CV-37-B-C, 2001
  WL 1602055, at *9 (D. Me. Dec. 14, 2001) (“I can only conclude that as a matter of law the AICPA plan established
  or maintained by Berry, Fowles & Co. is governed by ERISA.).
  53
     See ECF Doc. 32-7 showing employee M McKay added in 1987, admitted in Plaintiff’s Motion to Remand. (ECF
  Doc 32-7, pp. 2, 7.)
  54
     Nix v. United Health Care of Ala., Inc., 179 F. Supp. 2d 1363, 1369-1370, (M.D. Ala. 2001).

                                                         8
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 9 of 13 PageID #: 1176




           Plaintiff also argues, without citing any legal authority, that ERISA does not apply
           because at the time the disability policy was established, Plaintiff was the sole
           insured. ERISA defines an “employee welfare benefit plan” as “any plan, fund, or
           program which was heretofore or is hereafter established or maintained by an
           employer ...” 29 U.S.C. § 1002(1). This language does not require that the plan be
           governed by ERISA at its inception. ERISA applies to any plan heretofore
           established or maintained; in other words, established or maintained “up to this
           time” by an employer to provide benefits to the employees. See Nix v. United
           Health Care of Ala., Inc., 179 F.Supp.2d 1363, 1369–70 (M.D.Ala.2001)
           (discussing disjunctive nature of statute). In this case, the disability insurance at
           issue was initially established to provide coverage for Plaintiff only, and therefore
           was a non-ERISA plan at its inception. However, the Corporation subsequently
           added an employee to the plan. Thus, the disability plan was maintained as an
           ERISA plan once the employee was added, which was before the time Plaintiff filed
           his claim.55

  Even if the plan was not an ERISA plan at its inception, it is still governed by ERISA if it is later

  “maintained as” an ERISA plan once non-partner employees are added. Furthermore, the relevant

  regulation, 29 C.F.R. § 2510.3-3(b), does not require that the plan cover an employee or participant

  at its inception since 29 C.F.R. § 2510.3-3(b) is worded in the present tense.56

           The Magistrate Judge further concludes that Plaintiffs’ state law claims are completely

  preempted by ERISA. Section 502(a) of ERISA completely preempts state law claims brought

  under an ERISA plan. Section 502(a)(1)(B) provides a civil action for benefits under the terms of

  a plan, to enforce or clarify rights to future benefits under a plan, or to enforce the terms of a plan.57

  Section 502(a)(3) provides for injunctive and equitable relief. Here, the Magistrate Judge

  concludes that Plaintiff’s claims for reformation, enrichment without cause, and payment of a thing

  fall within section 502(a)(1)(B), and thus are completely preempted under section 502(a).58 The




  55
     Kerans v. Provident Life & Acc. Ins. Co., 452 F. Supp. 2d 665, 674–75 (N.D. Tex. 2005),
  56
     Bates v. Provident Life & Acc. Ins. Co., 596 F. Supp. 2d 1054, 1058 (E.D. Mich. 2009) (noting that the use of present
  tense was relevant).
  57
     29 U.S.C. § 1132(a)(1)(B)
  58
     Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 337 (5th Cir. 1999) (“Section 502, by providing a civil
  enforcement cause of action, completely preempts any state cause of action seeking the same relief…”)

                                                             9
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 10 of 13 PageID #: 1177




   Court agrees. ERISA preempts state law claims “that have the effect of orally modifying the

   express terms of an ERISA plan and increasing plan benefits for participants or beneficiaries who

   claim to have been misled.” 59 Plaintiff’s claims here seek to recover benefits and otherwise clarify

   or enforce rights under an ERISA plan. Specifically, she suggests that the beneficiary designation

   was forged or, in the alternative, Rozier and Harrington did not intend for the designation to benefit

   Harrington after Rozier’s withdrawal from the partnership. As a result of these claims, she seeks

   equitable and monetary relief in the form of contract reformation and the recovery of benefits.

   These claims fall squarely within the scope of ERISA section 502(a) and are completely

   preempted.

            In sum, the Magistrate Judge correctly ruled that the Policy is governed by ERISA and that

   section 502(a) of ERISA preempts Plaintiff’s state law claims. 60 Because the Court has federal

   question jurisdiction over the case based on ERISA preemption, the Court adopts the Magistrate

   Judge’s recommendation that the Motion to Remand be denied.

            C. The Harrington Motion to Dismiss.

            The Court next addresses the Harrington Motion to Dismiss, which is based on complete

   preemption by ERISA. Because ERISA completely preempts Plaintiff’s state law claims, those

   claims must be dismissed.61 In opposing dismissal, Plaintiff argues that preemption does not bar

   her claims based upon the ERISA savings clause, which provides an exception to preemption with




   59
      Mem'l Hosp. Sys. v. Northbrook Life Ins. Co., 904 F.2d 236, 245 (5th Cir. 1990) (citing Lee v. E.I. DuPont de
   Nemours & Co., 894 F.2d 755, 758 (5th Cir.1990) and Cefalu v. B.F. Goodrich Co., 871 F.2d 1290, 1295 (5th
   Cir.1989)).
   60
      29 U.S.C. § 1132(a)(1)(B).
   61
      “If a state-law claim relates to an ERISA plan-whether asserted in state or federal court-ERISA supersedes state law
   and the claim must be dismissed.” Cardona v. Life Ins. Co. of N. Am., No. CIVA309-CV-0833-D, 2009 WL 3199217,
   at *3 (N.D. Tex. Oct. 7, 2009) (citing Menchaca v. CNA Group Life Assurance Co., 331 Fed.Appx. 298, 2009 WL
   2512859, at * 3-4 (5th Cir. Aug.18, 2009)).


                                                            10
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 11 of 13 PageID #: 1178




   regard to state laws that regulate insurance.62 The Magistrate Judge correctly rejected this

   argument with respect to the Motion to Remand. Specifically, according to the Fifth Circuit:

           [A]lthough the savings clause preserves a role for certain state laws that regulate
           insurance, state claims that provide a separate vehicle for seeking benefits from an
           ERISA plan remain preempted as such claims must be brought under ERISA's civil
           enforcement provision (section 502). Otherwise the exclusivity and uniformity of
           that federal remedy would be undermined. Davila, 542 U.S. at 217–18, 124 S.Ct.
           2488 (“ERISA § 514(b)(2)(A) must be interpreted in light of the congressional
           intent to create an exclusive federal remedy in ERISA § 502(a).”).63

   In this case, Plaintiff’s claims all seek to collect the benefits from the Policy. While she makes her

   claims based upon a variety of legal arguments, they all seek the same ultimate outcome. The Court

   therefore finds that all of Plaintiff’s state law claims are completely preempted by ERISA and must

   be dismissed. The Harrington Motion to Dismiss is GRANTED and all state law claims asserted

   by Plaintiff are DISMISSED.

           D. Prudential Interpleader Motion.

           The Court turns next to the Prudential Interpleader Motion. Prudential seeks interpleader

   relief as follows: (1) that it be permitted to deposit the amount due from the Policy into the registry

   of the court; (2) that it be dismissed as a party; and (3) that it recover its attorney’s fees. Both

   Plaintiff and Harrington consent to the first two requests for relief but oppose the request for

   attorney’s fees.

           Attorney’s fees and costs may be awarded to an innocent stakeholder who successfully

   initiates a suit as an interpleader.64 However, federal courts have declined to award attorney’s fees

   in circumstances where (1) the expense of litigating matters of a certain type is or should be




   62
      29. U.S.C. §1144(b)(2)(A).
   63
      Swenson v. United of Omaha Life Ins. Co., 876 F.3d 809, 811–12 (5th Cir. 2017).
   64
      See Feehan v. Feehan, No. 09 CIV. 7016 DAB THK, 2011 WL 497852, at *6 (S.D.N.Y. Jan. 10, 2011), report and
   recommendation adopted, No. 09 CIV. 7016 DAB, 2011 WL 497776 (S.D.N.Y. Feb. 10, 2011).

                                                        11
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 12 of 13 PageID #: 1179




   considered as part of the normal cost of doing business for an insurance company,65 or (2) it would

   be inequitable as a matter of policy to force the beneficiary to bear the cost of the insurance

   company interpleading, either generally or when the stake is relatively small.66

            Considering the record as a whole, the Court finds that both exceptions apply here given

   the size of the death benefit involved ($50,000) and the inequity in forcing Plaintiff to bear the

   cost of interpleading in light of the relatively small stake involved. Accordingly, the Court

   concludes that an award of attorney’s fees and costs is not warranted. However, the Court will

   grant the remainder of the cross motion filed by Prudential. Accordingly, the Cross-Motion

   Seeking Interpleader Relief and Dismissal with Prejudice [ECF No. 56] is GRANTED IN PART

   and DENIED IN PART. Prudential is permitted to deposit the life insurance proceeds into the

   registry of the court and all claims against Prudential will be DISMISSED once those funds are

   received by the Court. Prudential’s request for attorney’s fees and costs is DENIED.

                                                            III.
                                                      CONCLUSION

            For the foregoing reasons, the Court overrules the objection filed by Plaintiff and adopts

   the Report and Recommendation of the Magistrate Judge. The Motion to Remand [ECF No. 32]

   is therefore DENIED. Harrington’s Rule 12(b)(6) Motion to Dismiss [ECF No. 28] is GRANTED

   and all state law claims against Harrington are DISMISSED. The Cross-Motion Seeking

   Interpleader Relief and Dismissal with Prejudice [ECF No. 56] is GRANTED IN PART and



   65
      See Travelers Indem. Co. v. Israel, 354 F.2d 488, 490 (2d Cir. 1965); see also Metro. Life Ins. Co. v. Mitchell, 966
   F. Supp. 2d 97, 105 (E.D.N.Y. 2013) (“[T]he Court adopts the view that ‘[c]onflicting claims to the proceeds of a
   policy are inevitable and normal risks of the insurance business. Interpleader relieves the insurance company of
   multiple suits and eventuates in its discharge. Accordingly [such actions are] brought primarily in the company's own
   self-interest.’); Unum Life Ins. Co. of Am. v. Kelling, 170 F. Supp. 2d 792, 796 (M.D. Tenn. 2001) (“...[C]ourts have
   found, on facts identical to those of the instant case, that insurance companies should not be compensated merely
   because conflicting claims to proceeds have arisen during the normal course of business.”).
   66
      See Unum Life Ins. Co. of Am. v. Kelling, 170 F. Supp. 2d 792, 796 (M.D. Tenn. 2001).


                                                            12
Case 1:19-cv-00577-RRS-JPM Document 80 Filed 09/14/20 Page 13 of 13 PageID #: 1180




   DENIED IN PART. Prudential is permitted to deposit the life insurance proceeds into the registry

   of the court and all claims against Prudential will be DISMISSED once the funds are received by

   the Court. Prudential’s request for attorney’s fees and costs is DENIED.

          THUS DONE in Chambers on this 14th day of September, 2020.




                                                               Robert R. Summerhays
                                                              United States District Judge




                                                  13
